Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and under examination.
Claims 20-21 are withdrawn.
Claim Rejections - 35 USC § 103(maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Hall US 4,321,781 in view of Paynter US 2016/0137328.
Regarding claim 1, Hall discloses a method comprising: retaining a package precursor (thermoformable film 4)  in a support (rigid box 6 with protective foam layer 9; figures 1-4), wherein the package precursor (4) comprises a shrink-formable composition and defines an interior volume configured to enclose a medical supply (film 4 covers prosthesis for packaging to retain the medical device and after the film is applied heat is applied to form the film around the device; col.2 line 55- col.3 line 10); and directing a flow of heated medium (radiant heat is applied to the film 4) toward at 
Although hall discloses directing a heated medium to thermoform the precursor, Hall fails to explicitly teach directing the heat from a nozzle.
However Paynter teach an automated shrink wrapping method which protects at least a portion of the item being shrink wrapped using adjustable nozzles 48 which direct heated air to shrink wrap a precursor 26 around the item 34, in order to direct the heated air to specific areas of the shrink material to close the area above the item 34.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of packaging as disclosed by Hall with the adjustable nozzles as taught by Paynter in order to control the direction and the heat of the flow during the heat shrinking portion of the packaging as to not damage the device or item contained within the package.

    PNG
    media_image1.png
    634
    528
    media_image1.png
    Greyscale

Regarding claim 2, Hall in view of Paynter substantially teaches the method of claim 1, wherein the package precursor (4) defines at least one corner, folds, creases, or pleats, and the at least one region includes the at least one corner, folds, creases, or pleats (the film 4 previous to heat being applied forms creases and folds above the implant and at all 4 corners, as the film 4 is heated to form around the implant these creases are smoothed and form a continuous surface).
Regarding claim 3, Hall in view of Paynter substantially teaches the method of claim 1, but fails to explicitly teach wherein the nozzle is spaced from the at least one region of the package precursor by about 100 millimeters
It would have been obvious to having ordinary skill in the art before the effective filing to optimize the distance of the nozzles 48 as taught by Paynter which are adjustable and may be set at different parameters according to the preference of the operator par 0031, from the film being heated to get the appropriate temperature and airflow to heat the needed area, since it has been held that discovering In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0054, applicant has not disclosed any criticality for the claimed limitations, and defines this limitation as about 100mm as an example.

Regarding claim 4, Hall in view of Paynter substantially teaches the method of claim 1, wherein directing the flow of heated medium toward the at least one region causes a temperature of the package precursor at or adjacent to the at least one corner to increase to about 200 °C.
Paynter teaches a temperature range of the heat shrink environment to be between 50 and 500 degree F or 10 degree Celsius to 260 degrees Celsius (par 0031).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of packaging as disclosed by Hall with the adjustable nozzles as taught by Paynter in order to control the direction and the temperature of the flow during the heat shrinking portion of the packaging as to not damage the device or item contained within the package.

Regarding claim 5, Hall in view of Paynter substantially teaches the method of claim 1, wherein directing the flow of heated medium toward the at least one region comprises directing the flow of the heated medium along a plurality of passes along a surface of the package precursor.
Paynter teaches moving the precursor 26 past a plurality of heated nozzles which replicates multiple passes of the nozzles as the package moves along the conveyor at a rate of 1-5 seconds per interval; par 0032).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of packaging as disclosed by Hall with the adjustable nozzles as taught by Paynter in order to control the speed of the passes to control the heat of the flow during the heat shrinking portion of the packaging as to not damage the device or item contained within the package.

Regarding claim 6, Hall in view of Paynter substantially teaches the method of claim 5, Hall fails to teach wherein each pass of the plurality of passes has a speed of about 33 millimeters per second.
Paynter teaches moving the precursor 26 past a plurality of heated nozzles which replicates multiple passes of the nozzles as the package moves along the conveyor at a rate of 1-5 seconds per interval; par 0032).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of packaging as disclosed by Hall with the adjustable nozzles as taught by Paynter in order to control the speed of the passes to control the heat of the flow during the heat shrinking portion of the packaging as to not damage the device or item contained within the package.

Regarding claim 7, Hall in view of Paynter substantially teaches the method of claim 1, further comprising, prior to directing the flow of heated medium toward the at least one region, shielding a non-shrink region of the package precursor from the flow of heated medium.
However painter teaches shielding the adjacent area to the precursor and discloses the shrink area as a heat shield 26.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the shrink packaging as taught by Hall with the heat control as taught by Paynter in order to not damage the material being packaged while providing a smooth transition of the final product.
Regarding claim 8, Hall in view of Paynter substantially teaches the method of claim 1, further comprising, prior to directing the flow of heated medium toward the at least one region, shielding the adjacent region of the package precursor from the flow of heated medium.
However painter teaches shielding the adjacent area to the precursor and discloses the shrink area as a heat shield 26.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the shrink packaging as taught by Hall with the heat control as taught by Paynter 

Regarding claim 9, Hall in view of Paynter substantially teaches the method of claim 1, wherein the package precursor comprises a sterilization window comprising a gas-permeable panel through which a sterilizing gas may pass into the interior volume of the package precursor, the method further comprising introducing the sterilizing gas through the gas-permeable panel into the interior volume defined by the package precursor (Hall discloses the package can be sterilized and hold sterility as the films 2 and 4 are bacteria resistant col. 3 lines 8-10).
Regarding claim 10, Hall in view of Paynter substantially teaches the method of claim 9, wherein the gas-permeable panel comprises a non-woven spun-bonded polymer fabric (film 2 is formed of a spun-bonded polyolefin; Hall col. 3 lines 1-4).
Regarding claim 11, Hall discloses a system comprising:
a support (rigid box 6 with protective foam layer 9; figures 1-4) configured to retain a package precursor (thermoformable film 4)  comprising a shrink-formable composition, wherein the package precursor defines an interior volume enclosing a medical supply (film 4 covers prosthesis for packaging to retain the medical device and after the film is applied heat is applied to form the film around the device; col.2 line 55- col.3 line 10); and to direct a flow of heated medium toward at least one region of the package to cause the at least one region to shrink to a greater extent than an adjacent region of the package precursor.(radiant heat causes the film to form to the medical device and secure the implant in place.
Although hall discloses directing a heated medium to thermoform the precursor, Hall fails to explicitly teach directing the heat from a nozzle.
However Paynter teach an automated shrink wrapping method which protects at least a portion of the item being shrink wrapped using adjustable nozzles 48 which direct heated air to shrink wrap a precursor 26 around the item 34, in order to direct the heated air to specific areas of the shrink material to close the area above the item 34.

Regarding claim 12, Hall in view of Paynter substantially teaches the system of claim 11, further comprising the package precursor defining at least one corner, folds, creases, or pleats, wherein the at least one region includes the at least one corner, folds, creases, or pleats (the film 4 previous to heat being applied forms creases and folds above the implant and at all 4 corners, as the film 4 is heated to form around the implant these creases are smoothed and form a continuous surface).
Regarding claim 13, Hall in view of Paynter substantially teaches the system of claim 12, but fails to explicitly teach wherein the nozzle is spaced from the at least one region of the package precursor by about 100 millimeters
It would have been obvious to having ordinary skill in the art before the effective filing to optimize the distance of the nozzles 48 as taught by Paynter which are adjustable and may be set at different parameters according to the preference of the operator par 0031, from the film being heated to get the appropriate temperature and airflow to heat the needed area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, Paragraph 0054, applicant has not disclosed any criticality for the claimed limitations, and defines this limitation as about 100mm as an example.
Regarding claim 14, Hall in view of Paynter substantially teaches the system of claim 12, wherein the nozzle is configured to direct the flow of heated medium to cause a temperature of the package precursor at or adjacent the at least one corner to increase to about 200 °C.
Paynter teaches a temperature range of the heat shrink environment to be between 50 and 500 degree F or 10 degree Celsius to 260 degrees Celsius (par 0031).


Regarding claim 15, Hall in view of Paynter substantially teaches the system of claim 11, wherein the nozzle is configured to direct the flow of heated medium along a plurality of passes along a surface of the package precursor. Paynter teaches moving the precursor 26 past a plurality of heated nozzles which replicates multiple passes of the nozzles as the package moves along the conveyor at a rate of 1-5 seconds per interval; par 0032).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of packaging as disclosed by Hall with the adjustable nozzles as taught by Paynter in order to control the speed of the passes to control the heat of the flow during the heat shrinking portion of the packaging as to not damage the device or item contained within the package.


Regarding claim 16, Hall in view of Paynter substantially teaches the system of claim 15, wherein each pass of the plurality of passes has a speed of about 33 millimeters per second.
Paynter teaches moving the precursor 26 past a plurality of heated nozzles which replicates multiple passes of the nozzles as the package moves along the conveyor at a rate of 1-5 seconds per interval; par 0032).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the method of packaging as disclosed by Hall with the adjustable nozzles as taught by Paynter in order to control the speed of the passes to control the heat of the flow during the heat shrinking portion of the packaging as to not damage the device or item contained within the package.

Regarding claim 17, Hall in view of Paynter substantially teaches the system of claim 11, further comprising a shield configured to shield a region of the package precursor from the flow of heated medium.
However painter teaches shielding the adjacent area to the precursor and discloses the shrink area as a heat shield 26.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the shrink packaging as taught by Hall with the heat control as taught by Paynter in order to not damage the material being packaged while providing a smooth transition of the final product.

Regarding claim 18, Hall in view of Paynter substantially teaches the system of claim 17, wherein the package precursor is configured to receive a medical supply, the shield being configured to hold the medical supply in place relative to the support.
However painter teaches shielding the adjacent area to the precursor and discloses the shrink area as a heat shield 26; the precursor as taught by Hall 4 holds the medical device in place.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the shrink packaging as taught by Hall with the heat control as taught by Paynter in order to not damage the material being packaged while providing a smooth transition of the final product.
Regarding claim 19, Hall in view of Paynter substantially teaches the system of claim 11, wherein the package precursor comprises a sterilization window comprising a gas-permeable panel through which a sterilizing gas may pass into the interior volume of the package precursor, the system further comprising a gas source configured to introduce the sterilizing gas through the gas-permeable panel into the interior volume defined by the package precursor (Hall discloses the package can be sterilized and hold sterility as the films 2 and 4 are bacteria resistant col. 3 lines 8-10).

Response to Arguments
Applicant's arguments filed 5/06/2021 have been fully considered but they are not persuasive. Examiner does not agree with the statement on page 7 regarding the intention to indicate that hall fails to teach “directing a flow of heated medium” as recited in the office action dated 2/09/2021, it is indicated that Hall fails to teach “directing the heat from a nozzle” this is in direct relation to the entirety of the limitation which states “directing a flow of heated medium from a nozzle” where Hall teaches a flow of heated medium, as such the portion that hall fails to teach as recited is the nozzle to direct heat, or a heated medium such as hot air to a specific portion of a package, this limitation of a nozzle directing hot air to a specific region is taught by Paynter as recited in the above action and explained in the interview summary dated 4/12/2021.
Regarding the argument that the office has failed to establish that a person of ordinary skill in the art would have been concerned with damage to the prostheses which appears to be an argument that there is no motivation to combine the references, and that Hall teaches providing heat to the entire top portion which teaches away from directing heat to a specific area, 
However these arguments are unpersuasive, first in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, and that the motivation as recited that directing heat to a specific area would help protect the medical device being packaged, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The secondary reference, teaches using directed heat to a specific area to protect the item being packaged, one having ordinary skill in the art would have been motivated to protect a medical device during packaging as to not damage the product and having nozzles to direct the flow allows for better operator control, further the motivation is protection of the internal product being shrink .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731